Citation Nr: 1111843	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-48 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sleep apnea.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  The Veteran served in the Republic of Vietnam.  He was awarded several Air Medals.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, established service connection for posttraumatic stress disorder (PTSD); assigned a 30 percent evaluation for that disability; and effectuated the award as of October 27, 2007.  In August 2009, the RO denied service connection for sleep apnea.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

The Department of Veterans Affairs (VA) has accepted the Veteran's November 2009 substantive appeal from the denial of service connection for chronic sleep apnea as timely.  Therefore, the Board has jurisdiction over the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 30 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  
This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic sleep apnea is warranted as the claimed disorder was initially manifested during active service and/or his service in the Republic of Vietnam.  He contends further that an initial evaluation in excess of 30 percent is warranted for his PTSD.  

VA clinical documentation dated in June 2010 conveys that the Veteran receiving ongoing PTSD at the Vet Center.  At the February 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received ongoing treatment for both his chronic sleep apnea and his PTSD.  He stated that his PTSD symptoms included homicidal ideation.  Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his chronic sleep apnea.  The Veteran has testified on appeal that his PTSD had increased in severity since the last VA psychiatric evaluation of record and now encompasses homicidal ideation.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic sleep apnea and treatment of his PTSD after 2009 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Vet Center and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  

2.  Associate with the claims folder any relevant VA medical treatment records dating from July 23, 2010.  If no additional records exist, such a fact should be noted in the claims folder.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic sleep apnea had its onset during active service; is etiologically related to the Veteran's claimed inservice snoring and service in the Republic of Vietnam; or is otherwise is related to service.  In that regard, the examiner should consider the credible statements made by the Veteran and his wife concerning symptoms in service and thereafter.  If the response is in the negative, the examiner should also address whether the disorder is due to or the result of the Veteran's service-connected PTSD.  If not, was it aggravated (i.e., permanently increased in severity) beyond its natural progression due to his PTSD.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then schedule the veteran for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examination report should include a full psychiatric diagnostic assessment including a GAF score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  Then readjudicate the Veteran's entitlement to service connection for chronic sleep apnea and an initial evaluation in excess of 30 percent for his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, which should include 38 C.F.R. § 3.310, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

